UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-6334


CHAUNCEY A. WILLIAMS,

                   Petitioner - Appellant,

             v.

CAROLE F. WALLACE, Warden of Lunenburg Correctional Center,

                   Respondent – Appellee,

             and

COMMONWEALTH OF VIRGINIA,

                   Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-00027-TSE-TCB)


Submitted:    May 28, 2009                     Decided:   June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chauncey A. Williams, Appellant Pro Se.     Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Chauncey     A.    Williams         seeks    to        appeal       the    district

court’s    order    denying    relief       on    his    28    U.S.C.          § 2254     (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                                See 28 U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue     absent    “a   substantial         showing          of     the       denial     of     a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)             (2006).         A

prisoner     satisfies        this        standard       by        demonstrating              that

reasonable    jurists       would     find       that    any        assessment           of     the

constitutional      claims    by     the    district      court           is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We

have    independently       reviewed        the     record          and        conclude        that

Williams has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                     We

dispense     with    oral     argument       because          the     facts        and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      DISMISSED



                                            2